[Cite as Rink v. Dept. of Rehab. and Corr., 2018-Ohio-3633.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Stanley Rink,                                          :

                 Plaintiff-Appellant,                  :
                                                                      No. 18AP-65
v.                                                     :       (Ct. of Cl. No. 2017-00319-AD)

Ohio Department of Rehabilitation                      :       (REGULAR CALENDAR)
and Correction,
                                                       :
                 Defendant-Appellee.
                                                       :



                                         D E C I S I O N

                                   Rendered on September 11, 2018


                 On brief: Stanley Rink, pro se.

                             APPEAL from the Court of Claims of Ohio
SADLER, J.
        {¶ 1} Plaintiff-appellant, Stanley Rink, appeals from a judgment of the Court of
Claims of Ohio confirming the administrative decision of November 3, 2017 in favor of
defendant-appellee, Ohio Department of Rehabilitation and Correction ("ODRC"). For the
reasons that follow, we dismiss this appeal for lack of jurisdiction.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On April 10, 2017, appellant, who is an inmate in the custody and control of
ODRC, filed a complaint in the Court of Claims alleging ODRC lost or destroyed his
personal property valued at $1,825. On November 3, 2017, a deputy clerk of the Court of
Claims issued a memorandum decision in favor of ODRC. On November 13, 2017,
appellant filed a motion, pursuant to R.C. 2743.10(D), seeking review by the Court of Claims
of the deputy clerk's decision.
No. 18AP-65                                                                               2


       {¶ 3} On December 22, 2017, the Court of Claims issued an "entry confirming
administrative determination." Appellant has filed a notice of appeal to this court from the
judgment of the Court of Claims.
II. ASSIGNMENT OF ERROR
       {¶ 4} Appellant assigns the following as trial court error:
              THE COURT OF CLAIMS ERRORED [sic] WHEN IT LOST
              ITS WAY WHILE REVIEWING THE STATED FACTS IN THE
              COMPLAINT AND RENDERED A DECISION RELYING ON
              PERJURED STATEMENTS IN AN INVESTIGATIVE REPORT
              THAT WAS IRRELEVANT TO THE ACTUAL ISSUE OF THE
              COMPLAINT DENYING THE PLAINTIFFS [sic] RIGHT TO
              DUE PROCESS IN ACCORDANCE TO THE SIXTH AND
              FOURTEENTH AMENDMENTS TO THE UNITED STATES
              CONSTITUTION.

III. LEGAL ANALYSIS
       {¶ 5} R.C. 2743.10 requires the Court of Claims to determine certain civil actions
administratively. Lewis v. State, 10th Dist. No. 77AP-827 (Apr. 11, 1978). R.C. 2743.10
provides, in relevant part, as follows:
              (A) Civil actions against the state for ten thousand dollars or
              less shall be determined administratively by the clerk of the
              court of claims.

              ***

              (D) Upon the motion of a party, the court of claims shall
              review the determination of the clerk upon the clerk's report
              and papers filed in the action and shall enter judgment
              consistent with its findings. The judgment shall not be the
              subject of further appeal. No civil action arising out of the
              same transaction or set of facts may be commenced by the
              claimant in the court of claims.

(Emphasis added.)
       {¶ 6} "Although R.C. 2743.20 provides generally for appeals from orders and
judgments of the Court of Claims to this court, R.C. 2743.10(D) expressly provides that
there shall be no such appeal to this court where the action has initially been determined
administratively by the clerk of the Court of Claims." Maffeo v. Dept. of Agriculture, 10th
Dist. No. 77AP-608 (Oct. 20, 1977). Accordingly, this court has consistently dismissed, due
No. 18AP-65                                                                                  3


to the lack of jurisdiction, any appeal taken from a Court of Claims judgment in a civil action
determined administratively by the clerk of the Court of Claims. Id. See also Lewis;
Johnson v. Dept. of Corr., 10th Dist. No. 81-106 (Apr. 23, 1981); Lillie v. S. Ohio Corr.
Facility, 10th Dist. No. 80AP-162 (Apr. 17, 1980); Hampton v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 80AP-182 (June 10, 1980). Because appellant's civil action against the
state was determined administratively by the clerk of the Court of Claims, this court does
not have jurisdiction of appellant's appeal. Lewis; Johnson; Lillie; Hampton.
       {¶ 7} For the foregoing reasons, we sua sponte dismiss the appeal.
                                                                           Appeal dismissed.
                        BROWN, P.J., and BRUNNER, J., concur.
                                  ________________